Citation Nr: 0834346	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  97-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 27, 2000, 
for service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from March to November 1944.  
He died in October 1976, and the appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  A March 1986 decision denied service connection for the 
cause of the veteran's death which, in the absence of an 
appeal, became final.

2.  A September 1994 rating decision denied service 
connection for the cause of the veteran's death and 
Dependents Indemnity Compensation (DIC) which, in the absence 
of an appeal of the cause of death basis, became final.  The 
appellant failed to perfect a timely appeal of the denial of 
DIC.

3.  The appellant perfected an appeal of the May 1997 rating 
decision only as to her claim of service connection for the 
cause of death secondary to nicotine dependence and 
eligibility for Chapter 35 benefits.

4.  A January 2000 Board decision denied service connection 
for the cause of the veteran's death secondary to nicotine 
dependence which, in the absence of an appeal, became final.

5.  A timely substantive appeal was no submitted following 
the issuance of a May 2000 statement of the case on the issue 
of entitlement to DIC pursuant to 38 U.S.C.A. Section 1318.
6.  The preponderance of the probative evidence indicates 
that, following the last final decision, the earliest date VA 
received a claim to reopen a claim for service connection for 
the cause of the veteran's death is March 27, 2000.


CONCLUSIONS OF LAW

1.  The May 1986 decision is final.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.156(a), 3.159(c) (2007); § 3.159(b), as 
amended, 73 Fed. Reg. 23,353 (April 30, 2008).

2.  The September 1994 rating decision is final.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5104, 5108, 7105; 38 C.F.R. § 3.156(a), 
3.159.

3.  The January 2000 Board decision is final.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 7104; 38 C.F.R. § 3.156(a), 3.159.

4.  The requirements are not met for an effective date 
earlier than March 27, 2000, for allowance of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.151, 3.155, 3.159(c), 3.400 (2007); § 
3.159(b), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact this appeal addresses the downstream 
issue of the effective date of a claim that has been 
substantiated, 38 U.S.C.A. § 5103 notice has served its 
purpose and is moot-at least in the absence of an 
articulated and shown assertion of prejudice to appellant in 
pursuing the issue on appeal.  See Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).  In any event, an October 
2006 letter provided adequate notice of how effective dates 
are assigned.  Further, the appellant is represented by an 
attorney, and there is no record of any assertion that the 
appellant is unaware of what evidence is needed to show 
entitlement to an earlier effective date.  The Board finds 
the requirements of 38 U.S.C.A. §§ 5104 and 7105 have been 
met.

VA has also fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate an earlier effective.  Again, neither the 
appellant nor her attorney has asserted any failure by VA to 
assist with the development of the claim.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant.

Analysis

Factual Background

The complicating aspect of this case is that, historically, 
the appellant submitted multiple claims for the various 
benefits available to veterans' surviving dependents.  The 
veteran died in October 1976.  The Certificate of Death notes 
the cause of death as lung cancer, with no other significant 
or contributing conditions or diseases listed.  At the time 
of his death, the sole disorder for which he was service 
connected was paranoid schizophrenia, which was evaluated as 
100 percent disabling.

The earliest documented claim by the appellant is 1986, when 
she applied for service connection for the cause of the 
veteran's death.  The Board does not note her actual 
application in the claims file.  A November 1978 VA Form 07-
7575, Request For Retired Records/Information, however, notes 
the RO's request for the veteran's claims file.  Block 11 
notes the purpose of the request as a "reopen claim by 
widow."  The RO submitted another Form 07-7575 in December 
1985.  Block 11 is blank on the 1985 form.  A May 1993 
statement (VA Form 21-4138) from the appellant, however, 
notes a claim for the cause of death was denied in 1978.

A March 1986 RO letter informed the appellant her claim was 
denied because the veteran's service-connected disorder did 
not contribute to his death.  The letter also informed her of 
her appeal rights. There is no evidence in the claims file to 
indicate the appellant did not receive the letter, or any 
evidence the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any evidence she appealed 
the 1986 decision; so, it became final and binding on her.

The record falls silent until 1992, perhaps because the 
appellant remarried in the interim, which rendered her 
ineligible for benefits until termination of the subsequent 
marriage, which occurred upon her second husband's death.  
The current sequence of events had its inception at that 
point.

In September 1992, the RO received the appellant's request to 
reopen her claim for DIC benefits.  She asserted that the 
veteran was 100 percent service-connected at the time of his 
death.  She asserted that he died of a heart attack which she 
believed was the result of cobalt treatment he was taking.  
She also noted that he had a lung collapse shortly before his 
death and that she believed that his treatment for that 
contributed to his death.  She asserted that his service-
connected nervous condition contributed to his death.    

She submitted an informal January 1993 claim for service 
connection for the cause of death secondary to asbestos and 
mustard gas exposure.

A January 1994 letter asserted service connection for the 
cause of death secondary to the veteran's schizophrenia, 
claiming no autopsy was performed, so it was uncertain 
schizophrenia did not contribute to his death.  She also 
claimed service connection secondary to VA's treatment of the 
lung cancer and also cobalt treatment used to treat the 
veteran's lung cancer.  Her asserted basis for eligibility 
for DIC was that the veteran was, or should have been, rated 
100 percent at the time of his death.  See 38 U.S.C.A. 
§ 1318.

A formal claim for all of the above was received by the RO in 
March 1994.  A June 1994 RO letter asked her for evidence to 
support her assertions.  In June 1994, she submitted a claim 
for cause of death secondary to radiation treatment pursuant 
to 38 U.S.C.A. § 1151.  The appellant's March 1994 formal 
claim bears a rubber stamp to the effect it was considered by 
the rating board, and a handwritten entry notes May 1994.

A May 1994 rating decision denied service connection for the 
cause of the veteran's death, noting that the condition that 
caused death, lung cancer, was not found during service or 
within one year after discharge.  It was also indicated that 
service connection for the cause of death secondary to 
mustard gas exposure and asbestos exposure was also denied.  
It was further determined that service connection under the 
provisions of 38 U.S.C. A. § 1318 was denied because the 
veteran's service-connected schizophrenia had evaluated as 
100 percent disabling less than 10 continuous years preceding 
his death. The determination regarding the § 1151 claim was 
deferred.  The decision made no mention of the 1986 decision 
for the cause of death, and it indicates it was de novo as to 
all claimed bases for eligibility.  A September 1994 RO 
letter informed the appellant of the decision and of her 
appeal rights.  

She responded in a September 1994 letter, asserting that the 
veteran should have been rated 100 percent disabled longer 
than 10 years.  She indicated that he should have been rated 
100 percent disabled earlier than February 1972 and requested 
that her claim be reconsidered.  The RO did not respond to 
this request for reconsideration.

As noted, the May 1994 decision deferred the 1151 claim.  An 
April 1996 rating decision denied that claim on all bases.  A 
May 1996 RO letter informed the appellant of the decision and 
her appeal rights.  There is no evidence she did not receive 
the letter or that postal officials returned it to VA as 
undeliverable.  Neither is there any evidence the appellant 
appealed the April 1996 decision on the § 1151 claim.  Thus 
that decision became final and binding on the appellant, see 
38 U.S.C.A. § 7105, and it has no bearing on this appeal.

In March 1996, the RO received a claim for service connection 
for the cause of death.  It was asserted that the veteran's 
lung cancer was caused by cigarette smoking during active 
duty.  A May 1996 RO letter informed her the claim was 
deferred, as the RO was awaiting regulations on how to 
process such claims.  She followed up on the claim and on the 
radiation claim.  In March 1997, the RO reminded her of the 
May 1994 rating decision.  A June 1996 RO letter again denied 
the appellant's claim of service connection for the cause of 
the veteran's death under 38 U.S.C. A. § 1318.

A May 1997 rating decision denied service connection for the 
cause of death secondary to both nicotine dependence and the 
veteran's schizophrenia.  It also denied entitlement to 
Dependents Educational Assistance.  See 38 U.S.C.A. § 3501.  
A May 1997 RO letter informed her of the decision, her Notice 
of Disagreement was received in May 1997, and she perfected 
the appeal in June 1997 after the Statement of the Case was 
issued that same month.  Her VA Form 9 reiterated her 
assertions that the veteran should have been rated as 100 
percent disabled and his nicotine dependence caused his 
death.  A September 1999 Board decision denied the nicotine 
dependence claim but granted Chapter 35 benefits.  See id.  
The Board noted the appellant's representative's request to 
reopen the claim for DIC under § 1318.  Due to the 
appellant's request for a Board hearing, however, which was 
received prior to the date of the Board's decision, the 
September 1999 decision was vacated as to the cause of death 
issue.

The Board hearing was held in November 1999.  The appellant's 
sole focus at the hearing was the veteran's smoking history 
and her assertion that he became nicotine dependent secondary 
to dealing with the symptoms of his schizophrenia.  

A January 2000 Board decision denied the claim for service 
connection for the cause of death secondary to nicotine 
dependence.  The January 2000 Board decision deemed the 
appellant's September 1994 response as a Notice of Agreement 
with the denial of entitlement to DIC under § 1318 and, after 
noting no evidence of an RO response, remanded for a 
Statement of The Case.  See 38 C.F.R. § 19.26; Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).

On March 27, 2000, the RO received the appellant's request to 
reopen her claim for widow's benefits.  

In May 2000, the RO issued as statement of the case as to the 
claim for DIC pursuant to 38 U.S.C. A.§ 1318.  

In August 2000, the appellant submitted a substantive appeal 
which the RO determined was untimely.  She was notified of 
that determination by letter dated in August 2000. 

In a February 2001 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claims for service connection for the 
cause of the veteran's death, to include as due to smoking 
and denied entitled to DIC benefits under 38 U.S.C. § 1318.  
That RO determination was appealed to the Board.

The November 2002 Board decision, which determined new and 
material evidence was not received to reopen the RO's 
September 1994 denial of the claim for service connection for 
the cause of the veteran's death, was vacated by the Court 
secondary to a Joint Motion to remand.  Thus, the appellant's 
March 2000 claim remained pending.  The February 2005 Board 
decision reopened the claim based on nicotine dependence, and 
nicotine dependence was the sole basis of the appellant's 
February 2001 Notice of Disagreement.  Service connection for 
the cause of death secondary to the veteran's service-
connected schizophrenia, which was deemed to be the etiology 
of his nicotine dependence, was granted by the February 2005 
Board decision.  The claim of entitlement to service 
connection for the cause of the veteran's death claimed as 
secondary to nicotine dependence and tobacco use arising 
during service and of entitlement to DIC benefit pursuant to 
38 U.S.C.A. § 1318 were each dismissed as moot.  By rating 
action in May 2005, the RO effectuated the Board's grant of 
service connection for the cause of the veteran's death, 
effective on March 27, 2000. 

Earlier Effective Date

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Board decisions are final as of the date issued, 38 C.F.R. § 
20.1100, unless appealed or a Request For Consideration is 
received.  There is no evidence she appealed the decision or 
requested reconsideration, so the January 2000 Board decision 
became final and binding on her.

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  See Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  

After a full review of the record, including the assertions 
of the appellant and her attorney, the Board concludes that 
an effective date earlier than March 27, 2000, for service 
connection for the cause of the veteran's death is not 
warranted.  The Appellant's March 2000 Form 22-4148 noted 
only that she desired to reopen her claim.  She did not 
specify whether she desired DIC on the basis of a service 
connected death under § 1310 or for DIC under § 1318, due to 
a veteran having been rated totally disabled.  The documents 
she submitted with the March 2000 application were duplicates 
of evidence already considered in prior iterations.  Thus, it 
was a claim to reopen.  The February 2001 rating decision 
determined no new and material evidence was received either 
for service connection for the cause of death secondary to 
the veteran's schizophrenia, his asserted nicotine 
dependence, or on the issue of entitlement to DIC under 38 
U.S.C.A. § 1318.  

It was the February 2001 rating decision which was appealed 
to the Board.  The November 2002 Board decision, which 
determined new and material evidence was not received to 
reopen the RO's 1994 rating action was vacated by the Court 
secondary to a Joint Motion to remand.  Thus, the appellant's 
March 2000 claim remained pending.  The February 2005 Board 
decision reopened the claim based on nicotine dependence, and 
nicotine dependence was the sole basis of the appellant's 
February 2001 Notice of Disagreement.  Service connection for 
the cause of death secondary to the veteran's schizophrenia, 
which was deemed to be the etiology of his nicotine 
dependence, was allowed by the February 2005 Board decision.

The appellant has asserted that an effective date should be 
established based on a September 1992 claim.  In the June 
2006 notice of disagreement regarding the with the effective 
date assigned for grant of service connection for the cause 
of the veteran's death, it was asserted that the appellant 
submitted a notice of disagreement to the September 1994 
rating decision but no statement of the case has been issue 
and the September 1992 claim is therefore pending.  

As noted above, in January 2000, Board determined that the 
appellant submitted a notice of disagreement regarding the 
denial of the claim for DIC under 38 U.S.C.A. § 1318 and 
remanded the matter for the issuance of a statement of the 
case.  Notwithstanding the fact the May 1994 rating decision 
separately adjudicated and denied her claim on all bases, any 
reasonable reading of the appellant's statement reveals it 
focuses solely on her claim for DIC under 38 U.S.C.A. § 1318.  
Each one of her arguments asserted the veteran should have 
been rated 100 percent disabled long before he was.  These 
assertions were clearly intended to assert eligibility for 
dependent's survivor benefits under § 1318 for a deceased 
veteran who was rated 100 percent disabled for at least 10 
continuous years prior to the date of death.  She did not 
even mention the denial of service connection for the cause 
of death, either secondary to the veteran's schizophrenia or 
her assertion he was exposed to asbestos and mustard gas 
during his active service.  Thus, the Board finds the only 
issue the appellant's Notice of Disagreement addressed was 
her DIC claim, it was for that claim her appeal was not 
processed, and that was the sole basis for which the Board 
remanded in 2000 for a statement of the case.

The appellant filed to file a timely substantive appeal 
following the issuance of the May 2000 statement of the case 
on the issue of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318.  As such, the September 1994 rating action regarding 
that determination is final.  The appellant's attorney has 
argued that the March 2000 statement was a substantive appeal 
with regard to that issue.  However, the appellant's 
subjective belief or intent to file a substantive appeal is 
irrelevant to the question of timeliness of receipt of a 
substantive appeal following issuance of a statement of the 
case, especially in a case such as this where the appellant 
was represented by an accredited service organization.  See 
Gibson v. Peake, 22 Vet. App. 11 (2007) (a purported 
substantive appeal received prior to statement of the case is 
"premature," and could only serve as a notice of 
disagreement, not substantive appeal; if a timely substantive 
appeal is not received following issuance of statement of the 
case, the decision becomes final).

The January 2000 Board decision denied service connection for 
the cause of the veteran's death as secondary to nicotine 
dependence and tobacco use in service and that decision is 
final.  The appellant submitted a claim to reopen the 
previously denied claim for the cause of the veteran's death 
in March 2000, which was ultimately granted in the March 2005 
Board decision.  In that same decision the Board dismissed 
the § 1318 claim as moot and that decision is final.  The 
earliest claim following the final decisions is the March 
2000 claim and thus the assignment of the March 2000 
effective date in this case is proper.  

In a September 2008 statement, the appellant's attorney 
argued that the effective date for the grant of service 
connection for the cause of the veteran's death should be 
March 22, 1996, on the basis of a statement submitted on that 
date.  In that statement, the appellant request that her 
claim for widow's benefits be reopened.  As noted above, in a 
September 1997 rating action the RO denied service connection 
for the cause of the veteran's death and the appellant 
submitted a timely appeal to that rating decision.  In the 
January 2000 final Board decision, service connection for the 
cause of the veteran's death due to smoking was denied.  
Therefore, the March 1996 statement cannot serve as a basis 
for an earlier effective date for the grant of service 
connection for the cause of the veteran's death.

As discussed above, all disallowances adjudicated prior to 
March 2000 were final.  Consequently, the effective date of 
the appellant's allowance was the date the RO received her 
application to reopen her prior claim, which was March 27, 
2000.  Id.  Thus, her effective date was fixed in accordance 
with applicable law.  See 38 U.S.C.A. § 5110.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER


Entitlement to an effective date earlier than March 27, 2000, 
for service connection for the cause of the veteran's death 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


